Petition for Writ of Mandamus Denied and Opinion filed November 27, 2002








Petition for Writ of Mandamus Denied and Opinion filed
November 27, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01175-CV
____________
 
IN RE CHARLES LEWIS SULLIVAN, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
O P I N I O N
On November 8, 2002, relator
filed a motion for leave to file a petition for writ of mandamus in this Court
seeking to compel the Hon. Frank T. Carmona, Judge of
the 122nd District Court of Galveston County, to vacate relator=s judgment of conviction.  See Tex.
Gov=t. Code Ann. ' 22.221;  see also Tex. R. App. P. 52.  
We deny relator=s petition for writ of mandamus.
PER CURIAM
 
Petition Denied
and Opinion filed November 27, 2002.
Panel consists of
Justices Yates, Anderson, and Frost.
Do Not Publish ‑ Tex. R. App. P. 47.3(b).